OliveR, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in E. Leitz, Inc., et al. v. United States, 40 Cust. Ct. 549, Abstract 61916. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protest had been prematurely filed, and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U.S.C.§ 2636(d).)
Stipulated facts, upon which the cases have been submitted, establish that the proper basis for appraisement of the enlargers and accessory lenses, covered by the entries involved herein, is statutory export value, and that such value therefor is as follows:
*345Entry No. Merchandise United States dollars per each
970469 Focomat Ila complete with one 182.88 less 39.24% plus cost of lens packing
Accessory lens for above_ 26.40 less 39.24% plus cost of packing
712956 Focomat Ila complete with one 214.80 less 48% plus cost of packing lens
Accessory lens for above_ 26.40 less 48% plus cost of packing
731661 Focomat Ila complete with one 262.32 less 46% plus cost of packing lens
Accessory lens for above_ 26.40 less 46% plus cost of packing
771733 Focomat Ila complete with one 228.72 less 46% plus cost of packing lens
Accessory lens for above_ 26.40 less 46% plus cost of packing
767728 “ “ “
859352 Focomat Ila complete with one 228.48 less 46% plus cost of packing lens
Accessory lens for above_ 26.40 less 46% plus cost of packing
857436 “ “ “ “
784941 Focomat Ila complete with one 228.72 less 39.24% plus cost of lens packing
Accessory lens for above_ 26.40 less 39.24% plus cost of packing
788700 “ “ “ “
806285 “ “ “ “
On the basis of the record before me, I bold that the proper dutiable values of the merchandise in question are as hereinabove itemized, and judgment will be rendered accordingly.